Citation Nr: 0805850	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left leg and/or 
left hip disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from July 1966 to July 1969, 
and from June 1975 to June 1992.  He was born in June 1948.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in December 2003.

Service connection is currently in effect for "multiple 
joint" arthritis, rated as a single disability and evaluated 
as 20 percent disabling; asthma, evaluated as 10 percent 
disabling; hypertension, evaluated at 10 percent; bilateral 
pes planus and calcaneal bone spurs, bilateral bunion 
deformities and bilateral degenerative joint disease of the 
great toe, the metatarsophalangeal joints and the 
interphalangeal joints, rated as a single disability and 
evaluated as 10 percent disabling; tinnitus, evaluated at 10 
percent; and defective hearing in the right ear, evaluated as 
noncompensably disabling.  The appropriateness of the 
specific ratings of these disabilities, per se, has been 
raised, in part by the veteran, but has not been fully 
addressed by the RO, and thus is not part of the current 
appeal.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the VARO in 
November 2007; a transcript is of record.  Extensive 
additional clinical records were added since that time, as to 
which he submitted a written waiver of initial RO 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The Board would note that the rating action which granted 
service connection for multiple joint arthritis in 1993 
specifically identified the veteran as having had various 
acute injuries in service; and that he was shown to have 
complaints including pain in numerous joints and X-ray 
evidence of degenerative changes in the left shoulder, 
cervical spine, thoracic spine, and both feet, knees, and 
hands.  

A report of a VA orthopedic evaluation in 1999 noted the 
presence of "pain, weakness, swelling, inflammation, 
instability, fatigue and lack of endurance" with weekly 
flare-ups, and X-ray evidence of arthritis in his thumbs.  
These findings were included in the rating action in 
September 2000 which confirmed the 20 percent rating assigned 
for "multiple joint arthritis".

It appears that the veteran is in receipt of Social Security 
Administration (SSA) (the decision of which is characterized 
by the signatory Administrative Law Judge as fully 
favorable); and Workers Compensation benefits, complete 
records of which are not in the file.

Subsequent clinical reports from the Dwight David Eisenhower 
Army hospital at Ft. Gordon, where he receives ongoing care, 
show a myriad complaints relating to various joints including 
the neck and shoulders and lower extremities.  Cervical 
X-rays have shown herniated nuclear pulposus with apparent 
left paracentral cord impingement at C-5/C-6, osteophytes, 
narrowed foramina and stenosis.  He has also been diagnosed 
as having carpal tunnel syndrome among other problems.

An examination for VA in October 2002 is of record relating 
to disabilities of various joints.  It does not serve to 
distinguish between symptoms which are service-connected 
versus those which may not be.  The veteran has since argued 
that the examination was not adequate and did not show 
separate joint findings, for which he is entitled to be 
compensated.  It is argued, and there appears to be some 
evidence to substantiate, that he has neurological 
abnormalities and associated symptoms secondary to the 
osseous anomalies.  He argues that this has not been fully 
addressed.  

A subsequent VA examination tends to indicate that 
neurological findings in the left leg, left side, neck and 
shoulders, are somehow unrelated to service-connected 
problems, while similar testing by private facilities seem to 
the contrary.

In a Substantive Appeal, a VA Form 9 filed in February 2005, 
the veteran pointed out that, individually, his multiple 
joint arthritis should be addressed as it involves each 
joint, not lumped together as a single entity.  There is 
substantive merit to that that argument.  He has credibly 
argued similarly in another Substantive Appeal, a VA Form 9 
filed in February 2005.

On the one hand, the 2003 rating action is primarily based on 
a firm diagnosis as to disabilities involving the herein 
concerned areas.  However, clinical evidence would seem to 
reflect that there now are diagnoses of record in that 
regard, although how they may relate to the issues herein is 
unclear.

Recent private treatment records have shown specialized 
neurological testing confirming abnormalities in some of the 
areas herein concerned.  There is no medical opinion of 
record which provides a basis for fully distinguishing those 
symptoms due to service-connected disabilities and those 
which are not, or responds as to why the disabilities 
manifested in the herein concerned joints are not associated 
with his other service-connected problems.

As he indicated at the hearing that he would, the veteran has 
also submitted extensive, more recent, treatment records from 
Ft. Gordon relating to care for various disabilities 
including those claimed herein.  

He also indicated at the hearing that he would endeavor to 
obtain a nexus opinion as to the herein concerned 
disabilities.  He endeavored to do so at that service 
department facility wherein he receives all of his care other 
than by VA.  However, in that regard, an Army attorney has 
indicated that questions posed to Army physicians by VA 
cannot be answered because of legal prohibitions.

The Board finds that under the circumstances summarized 
above, and noting that the veteran has made a concerted 
effort to do everything he has been asked to do, that the 
veteran is entitled to, and may well benefit from, a 
comprehensive new VA examination to include responses to the 
nexus opinion issues.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury under 38 C.F.R. § 3.310 (a), and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
There was an amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of essentially codifying 
Allen by adding language that requires that a baseline level 
of severity of the non-service-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.  This has also not been fully addressed 
in this case.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Complete SSA and Workers Compensation records 
relating to orthopedic and neurological 
problems should be acquired and attached to 
the claims file.

2.  The veteran should then be scheduled for 
orthopedic and neurological evaluations by an 
examiner(s) who has/have not previously 
evaluated him.  The claims folder must be made 
available to the examiners to review in 
conjunction with the examination, and the 
examination report must reflect such review.  
All indicated special studies should be 
conducted.  A complete rationale for all 
opinions expressed should be provided.

3.  As to the claims for service connection 
for left and right shoulder, and left leg and 
hip disorders, the examiners should provide 
written opinions as to the following: 

    a.  What is the correct diagnosis of each 
of the veteran's current left and right 
shoulder, left leg, and left hip disabilities?  
    
    b.  When was each initially manifested, and 
by what is that determinable?  
    
    c.  Is it at least as likely as not (that 
is, to at least a 50/50 degree of probability) 
that the current right and left shoulder, left 
leg, and left hip disorders originated in 
service or within a year thereafter, or is 
such a time of origin unlikely (i.e., less 
than a 50/50 probability)? 
    
    d.  Is it at least as likely as not (that 
is, to at least a 50/50 degree of probability) 
that the current right and left shoulder, left 
leg, and left hip disorders have been caused, 
impacted and/or contributed to or aggravated 
by the service-connected disabilities, or is 
such causation or aggravation unlikely (i.e., 
less than a 50/50 probability).  
    
    e.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.  
    
    f.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  
    
    g.  If any opinion requested above cannot 
be rendered on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report, with an explanation as to why that is 
so.

3.  The case should then be reviewed, and if 
the decision remains unsatisfactory, an SSOC 
should be issued on all pending issues, and 
the veteran and his representative should be 
given a reasonable opportunity to respond.  
The case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

